DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is Non-Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6, 11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over REY et al (2012/0030050) in view of MOON et al (2008/0244671) and further in in view of GORDON et al (2012/0278725)
	As to claims 1-6, 8 and 9, REY discloses EPG notification device and EPG notification method and further disclose a system (figs.1-4, Electronic Notification Device) for displaying a program source indicator, comprising:
           A memory configured to store non-transitory computer readable instructions; and a processor communicatively coupled to the memory (figs.1-4, Electronic Notification Device “END” includes a processor and database, [0080-0081] and [0092]), wherein the processor, when executing the non-transitory computer readable instructions, is configured to:
         Select a program from a first program source within an electronic programming guide, where the program is accessible from the first program source and from a second program source (figs.3A-7B, user selects, browses, etc., programs  within the EPG, [0091-0094], [0124], [0133] and [0168-0175); receive metadata associated with the program (Electronic Notification “EN” [[0095-0096] and [0106-0107]), wherein the metadata identifies the first program source and second multimedia or program source (EN-Catch-up service) from which the program may be played (fig.7B, [0014-0017-web], [[0095-0096], [0106-0107], [0116] and [0236]), the Catch-up service is web browser interface that shows various service(s) from which the program may be played; based on the identification of the first program source retrieve the program source indicator, and display the program source indicator within the electronic program guide ([0133-0138]), the Catch-up service metadata includes CH2, CH4, etc., (associated with source identifier) identifies at least one server provider (CH2, CH4, etc.,) from which the program (Drama B1, Drama L, etc.,) may be played; (EPG highlights or provides bold lines as to desired or designated program(s) associated with the channel: within the EN displays DRAMA B1, etc., and associated information; and display the program source indicator within the electronic programming guide (EN-500, [0167-0175]), wherein the metadata comprises content information associated with the program, where the content information comprises a primary focus area opposite of the focus area ([0167-0175]), wherein the processor is further configured to display the program source indicator based on the content information associated with the program, wherein the program is at least one of: a channel, a broadcast media item, a movie, a television show, a video clip, and an Internet streaming media item ([0124-0129] and [0172-0175]), note shows designated or marked programs on the EPG, marks programs may be based on interest level or interactions and further overlays metadata associated with the program on the EPG, changes display characteristics; the program may be broadcast of streaming media via Internet, satellite and other mediums of communications.
	REY compares user’s interactions and renders appropriate source and further discloses multiple sources to retrieve a requested service(s), i.e., a catch-up services via a web provider and other service(s) ([0014-0017]), BUT appears silent as to an identification of the source.
MOON discloses notification for interactive content and further discloses an identification of a multimedia App, including changing the display characteristic of the program source indicator, changing colors and other graphics or rendering specific types of enhancement associated with the program based on the program information and other conditions, such as ranking, scores, etc. (figs.1, 7-11, [0049-0057]), note the guide includes interactive icon and graphics are overlaid on the EPG, which changes the presentation dynamically.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of MOON into the system of REY to provide additional enhancement/metadata associated with the EPG cells or grid and further distinguish EPG cell(s) or set(s) of EPG cells within the plurality of cells, from each other.  
	REY as modified by MOON, appears silent as to compare an efficiency of playing the program from the first program source and from the second program source; based on the comparison of the efficiency, identification of the first program source, retrieve the program source indicator associated with a most efficient service provider, wherein the most efficient service provider is either the first program source or the second program source, and wherein the program source indicator is a graphic associated with the most efficient service provider; and display the program source indicator within the electronic programming guide.
	However in the same field of endeavor, GORDON discloses selective filtering of EPG live feeds, comparing an efficiency of playing the program from the first program source and from the second program source; based on the comparison of the efficiency, identification of the first program source, retrieve the program source indicator associated with a most efficient service provider, wherein the most efficient service provider is either the first program source or the second program source, and wherein the program source indicator is a graphic associated with the most efficient service provider; and display the program source indicator within the electronic programming guide, based on capabilities filtering based on ratings, rankings, quality of rendering one source to another during playback of the video sources based on capabilities of the device.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GORDON into the system of REY as modified by MOON to efficiently render the best source(s) for presentation based on quality and other enhancement associated with the audio/video content. 
	As to claim 11, REY further discloses where the first program source and the second program source is at least one of: an Internet-streaming service, a broadband TV service, a satellite TV service network and a DVR ([0123-0126]
	Claim 14 is met as previously discussed in claims 1-6.
	As to claims 15-19, the claimed “A method for displaying a program….Is composed with the same structural elements that were discussed with respect to claims 1-6.
	As to claim 20, the claimed “A method for displaying a program….Is composed with the same structural elements that were discussed with respect to claims 1-6.

             5.	Claims 7-8, 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over REY et al (2012/0030050) in view of MOON et al (2008/0244671) and further in in view of GORDON et al (2012/0278725) and further in view of PARK et al (2015/0163445)
	As to claims 7-8, REY as modified by MOON and GORDON disclose all the claim limitation as discussed above with respect with respect to claims 1-6, and further discloses generating notification information for listing of programs and enables interacting to select program(s) within the EPG and further discloses where the EPG is broadcast using DVB and including images and where the processor is configured to at least change one display characteristic of the program source ID based on the content 
	However in the same field of endeavor, PARK discloses UI techniques for TV channel changes and where the program source indicator may be at least one of JPEG, PNG, GIF, etc. (figs.1-23, Abstract, [0040]), note the EPG may be displayed as a full screen or scaled and channel list of JPEG image of the programs and may be automatically scrolled or scrolling operation may be controlled by the user (up/down operations) to provide additional data such as previews and other metadata associated with the program.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of PARK into the system of REY as modified by MOON and GORDON to provide additional enhancement/metadata associated with the EPG cells or grid.  
	As to claims 9-10, REY as modified by MOON and GORDON disclose generating notification information for listing of programs and enables interacting to select program(s) within the EPG as discussed above with respect to claims 1-8, BUT appears silent as to where selecting the program within the electronic programing guide comprises scrolling in a list of plurality of programs within the electronic programming guide to receive metadata associated with the plurality of programs within the list of the electronic programming guide.
	However in the same field of endeavor, PARK discloses EPG system for channel changes and method and scrolling in a list of plurality of programs within the electronic programming guide to receive metadata associated with the plurality of programs within the list of the electronic programming guide (figs.1-23, [0040-0046], [0060-0066], [0085-0089] and [0103-0106]), note the EPG may be displayed as a full screen or scaled and channel list of programs displayed vertical and may be automatically scrolled or scrolling operation may be controlled by the user (up/down operations) to provide additional data such as previews and other metadata associated with the program.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of PARK into the system of REY as modified by MOON and GORDON to provide additional enhancement/metadata associated to channel/program changes associated with the EPG.  
	As to claims 12-13, REY as modified by MOON disclose generating notification information for listing of programs and enables interacting to select program(s) within the EPG as discussed above with respect to claim 11, BUT appears silent as to where the comparison of the efficiency of playing the program from the first program source and from the second program source comprises analyzing at least one of: a bandwidth usage, a tuner utilization, and a throughput usage and select the most efficient service provider based on at least one load-balancing factor. 
	However in the same field of endeavor, PARK further discloses analyzing a usage of the at least one source identifier, wherein the usage comprises at least one of: a bandwidth usage, a tuner utilization, and a throughput usage and select the most efficient service provider based on at least one load-balancing factor ([0033-0039], [0040-0046] and [0066-0076]-not limited), note analyzing channel changes of specific program formats, parsing, re-tuning, filling decoding buffers, etc., under control of the HE.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of PARK into the system of REY as modified by MOON and GORDON to efficiently process data associated with channel changes to select desired or best channel(s) based on quality and other factors accordingly. 




Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000                                                                                                                                                                                                        
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             


ANNAN Q. SHANG